--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of this 17th day of
February, 2011 for the benefit of SEN YU INTERNATIONAL HOLDINGS, INC., a company
incorporated under the laws of Delaware, USA (the “Company”), having its
principal executive office at 19 West 44th Street, Suite 1108, New York, NY
10036 by D.D  INVESTMENT  CO., LIMITED, a Marshall Islands corporation (the
“Subscriber”).


By executing this Agreement, the Subscriber hereby confirms its subscription for
the purchase of an aggregate of 1,383,700 shares (the “Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), or such lesser
amount as the Company may, in its sole discretion, determine to accept, and
warrants to purchase 1,106,960 shares of Common Stock with an exercise price of
$2.64 per share (“Warrant”).  The form of the Warrant is attached hereto as
Exhibit A. The Shares, Warrant and the shares of Common Stock underlying the
Warrants (“Warrant Shares”) are sometimes referred to collectively herein as the
“Securities.”


In connection with this subscription, Subscriber and the Company agree as
follows:
 
1.        Agreement to Subscribe
 
1.1           Purchase and Issuance of the Shares and Warrant.  The Subscriber
is hereby subscribing for shares at per share the RMB 14.454 (approximately US$
2.20 per share) and the aggregate purchase price is RMB 20,000,000
(approximately US$3,044,140) (the “Purchase Price”). The Company shall cause the
Shares and the Warrant to be issued to the Subscriber within three business days
of its receipt of the Purchase Price.
 
1.2           Delivery of the Purchase Price.  Upon execution of this Agreement,
the Subscriber shall be bound to fulfill its obligations hereunder and hereby
irrevocably commits to deliver to the Company, within three business days, the
Purchase Price (payable in RMB) by bank check, wire transfer or such other form
of payment as shall be acceptable to the Company, in its sole and absolute
discretion.
 
2.        Representations and Warranties of the Subscriber
 
The Subscriber represents and warrants to the Company that:
 
2.1           Subscriber.  The information concerning the Subscriber provided by
the Subscriber to the Company (including the information regarding the
Subscriber set forth on the signature page hereto and in the Investor
Suitability Questionnaire) is true, complete and accurate in all respects.  The
Subscriber has provided to the Company a true, complete and accurate copy of its
Certificate of Incorporation and Certificate of Incumbency.
 
2.2           Investment purposes.  The Subscriber is purchasing the Securities
solely for investment purposes, for the Subscriber’s own account and not for the
account or benefit of any U.S. Person (as defined below) or any other person or
entity (whether located in the Republic of the Marshall Islands, People’s
Republic of China or elsewhere), and not with a view towards the distribution or
dissemination thereof.  The Subscriber has no present arrangement to sell the
Securities to or through any person or entity.  The Subscriber understands that
the Securities must be held indefinitely unless such Securities are resold in
accordance with the provisions of Regulation S, are subsequently registered
under the Securities Act of 1933 (“Securities Act”) or an exemption from
registration is available.

 
B-1

--------------------------------------------------------------------------------

 
 
2.3           No Obligation to Register Securities.  Except as provided in
Section 4 below, the Subscriber understands that the Company is under no
obligation to register the Securities under the Securities Act, or to assist the
Subscriber in complying with the Securities Act or the securities laws of any
state of the United States or of any foreign jurisdiction other than as
expressly provided herein.
 
2.4           Investment Experience.  The Subscriber, or the Subscriber’s
professional advisors, has such knowledge and experience in finance, securities,
taxation, investments and other business matters as to evaluate investments of
the kind described in this Agreement.  By reason of the business and financial
experience of the Subscriber or his or her professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), the Subscriber can protect his or her own
interests in connection with the transactions described in this Agreement.  The
Subscriber is able to afford the loss of his, her or its entire investment in
the Securities.
 
2.5           Independent Investigation.  The Subscriber, in making the decision
to purchase the Securities, has relied upon an independent investigation of the
Company and has not relied upon any information or representations made by any
third parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement.  The
Subscriber is familiar with the business, operations and financial condition of
the Company and has had an opportunity to ask questions of, and receive answers
from, the Company’s officers and directors concerning the Company and the terms
and conditions of the offering of the Securities and has had full access to and
fully and carefully review such other information concerning the Company as the
Subscriber has requested.
 
2.6           Authority.  This Agreement has been validly authorized, executed
and delivered by the Subscriber and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party. The
Subscriber was not formed for the specific purpose of acquiring the Securities,
is a company incorporated under the laws of the Republic of Marshall Islands, is
duly organized, validly existing and in good standing under the laws of the
Republic of Marshall Islands. The entering into of this Agreement and the
transactions contemplated hereby do not and will not result in the violation of
any of the terms and provisions of any law applicable to, or the charter or
other organizational documents, bylaws or other governing documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound.

 
B-2

--------------------------------------------------------------------------------

 
 
2.7           Not a Broker-Dealer.  The Subscriber is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated (as defined below) with any member
of FINRA, nor a broker-dealer registered with the SEC under the Exchange Act of
1934 (“Exchange Act”) or engaged in a business that would require it to be so
registered, nor is it an Affiliate of a broker-dealer or any Person engaged in a
business that would require it to be registered as a broker-dealer.  In the
event such Subscriber is a member of FINRA, or associated or Affiliated with a
member of FINRA, such Subscriber agrees, if requested by FINRA, to sign a
lock-up, the form of which shall be satisfactory to FINRA with respect to the
Securities. “Affiliate” means, with respect to any specified Person: (i) if such
Person is an individual, the spouse of that Person and, if deceased or disabled,
his heirs, executors, or legal representatives, if applicable, or any trusts for
the benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
2.8           Not an Underwriter.  The Subscriber is not an underwriter of the
Securities, nor is it an Affiliate of an underwriter of the Securities.
 
2.9           No Advice from Company.  Subscriber acknowledges that it has
received, and fully and carefully reviewed and understands, copies of the SEC
filings, either in hard copy or electronically through the SEC’s EDGAR system at
http://www.sec.gov. The Subscriber also acknowledges that it has had the
opportunity to review this Agreement, the exhibits hereto (including the risk
factors relating to the Company attached hereto as Exhibit C) and the
transactions contemplated by this Agreement with the Subscriber’s own legal
counsel and investment and tax advisors.  Except for any statements or
representations of the Company made in this Agreement, the Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction. The Subscriber has
consulted, to the extent deemed appropriate by the Subscriber, with the
Subscriber’s own advisers as to the financial, tax, legal and related matters
concerning an investment in the Securities and on that basis believes that its
investment in the Securities is suitable and appropriate for the Subscriber.
 
2.10           Reliance on Representations and Warranties; Regulation S
Exemption.  The Subscriber understands that the Securities are being offered and
sold to the Subscriber in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein including
the information set forth in the Investor Suitability Questionnaire in order to
determine the applicability of such exemptions and the suitability of the
Subscriber to acquire the Securities.  In this regard, the Subscriber
represents, warrants and agrees that:

 
B-3

--------------------------------------------------------------------------------

 
 
(i)           The Subscriber is not a U.S. Person and is not an affiliate (as
defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person.  A “U.S.
Person” means any one of the following:


(A)           any natural person resident in the United States of America;


(B)           any partnership, limited liability company, corporation or other
entity organized or incorporated under the laws of the United States of America;


(C)           any estate of which any executor or administrator is a U.S.
Person;


(D)           any trust of which any trustee is a U.S. Person;


(E)           any agency or branch of a foreign entity located in the United
States of America;


(F)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;


(G)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and


(H)           any partnership, company, corporation or other entity if:


(1)           organized or incorporated under the laws of any foreign
jurisdiction; and


(2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Subscriber was outside of the United States.


(iii)           The Subscriber will not, during the period commencing on the
date of issuance of the Securities and ending on the six months anniversary of
such date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Securities in the United States, or to a U.S. Person for
the account or for the benefit of a U.S. Person, or otherwise in a manner that
is not in compliance with Regulation S.

 
B-4

--------------------------------------------------------------------------------

 


(iv)           The Subscriber will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Securities only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.


(v)           The Subscriber was not in the United States engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Securities and any Common
Stock, including without limitation, any put, call or other option transaction,
option writing or equity swap.


(vi)           Neither the Subscriber nor any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Securities and the Subscriber and any person acting on his or her
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.


(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(viii)           Neither the Subscriber nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Securities.  The
Subscriber agrees not to cause any advertisement of the Securities to be
published in any newspaper or periodical or posted in any public place and not
to issue any circular relating to the Securities, except such advertisements
that include the statements required by Regulation S under the Securities Act,
and only offshore and not in the U.S. or its territories, and only in compliance
with any local applicable securities laws.


(ix)           The Subscriber has carefully reviewed and completed the investor
questionnaire annexed hereto as Exhibit B.
 
2.11           No Advertisements.  The Subscriber did not learn of the
investment in the Securities as a result of any advertisement, article, notice
or other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting and is not aware of any public advertisement or general
solicitation in respect of the Company or its securities.
 
2.12           Legend.  The Subscriber acknowledges and agrees that the Shares
and Warrant shall bear a restricted legend (the “Legend”), in the form and
substance as set forth in Section 5 hereof, prohibiting the offer, sale, pledge
or transfer of the securities, except (i) pursuant to an effective registration
statement filed under the Securities Act, (ii) in accordance with the applicable
provisions of Regulation S, promulgated under the Securities Act, (iii) pursuant
to an exemption from registration provided by Rule 144 under the Securities Act
(if available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).

 
B-5

--------------------------------------------------------------------------------

 
 
2.13           Economic Considerations.  The Subscriber is not relying on the
Company, or its affiliates or agents with respect to economic considerations
involved in this investment.  The Subscriber has relied solely on his or her own
advisors.
 
2.14           Compliance with Laws.  Any resale of the Securities during the
“distribution compliance period” as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Securities in any jurisdiction
outside of the United States will be made in compliance with the securities laws
of such jurisdiction.  The Subscriber will not offer to sell or sell the
Securities in any jurisdiction unless the Subscriber obtains all required
consents, if any. The Subscriber acknowledges that such Subscriber is familiar
with Rule 144 (“Rule 144”) under the Securities Act, and has been advised that
Rule 144 permits resales only under certain circumstances. The Subscriber
understands that to the extent that Rule 144 is not available, such Subscriber
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
2.15           Investment Commitment.  The Subscriber’s overall commitment to
investments which are not readily marketable is not disproportionate to the
Subscriber’s net worth, and an investment in the Securities will not cause such
overall commitment to become excessive.
 
2.16           Receipt of Information.  The Subscriber has had an opportunity to
receive, and fully and carefully review, all information related to the Company
and the Securities requested by it and to ask questions of and receive answers
from the Company regarding the Company and its businesses and the terms and
conditions of the offering of the Securities.  Subscriber acknowledges that it
has received, and fully and carefully reviewed and understands, copies of the
SEC Documents, either in hard copy or electronically through the SEC’s EDGAR
system at http://www.sec.gov.
 
2.17           No Governmental Review.  The Subscriber is aware that no federal
or state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Securities
or the Company, or (iii) guaranteed or insured any investment in the Securities
or any investment made by the Company.
 
2.18           Potential Loss of Investment; Risk Factors.  The Subscriber
understands that an investment in the Securities is a speculative investment
which involves a high degree of risk and the potential loss of his or her entire
investment. The Subscriber has considered carefully and understands the risks
associated with an investment in the Securities, a summary of which risks is
annexed hereto as Exhibit C.
 
2.19           Brokers and Finders.  No Subscriber will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or its subsidiaries for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Subscriber.
 
2.20           Prohibited Transactions.  Other than with respect to the
transactions contemplated herein, since the earlier to occur of: (i) the time
that such Subscriber was first contacted by the Company, or any other Person
regarding an investment in the Company and (ii) the thirtieth (30th) day prior
to the date hereof, neither the Subscriber nor any Affiliate of the Subscriber
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to the Subscriber’s investments or trading or
information concerning such Subscriber’s investments, including in respect of
the Securities, or (z) is subject to the Subscriber’s review or input concerning
such Affiliate’s investments or trading decisions (collectively, “Trading
Affiliates”) has, directly or indirectly, nor has any Person acting on behalf
of, or pursuant to, any understanding with such Subscriber or Trading Affiliate
effected or agreed to effect any transactions in the securities of the Company
or involving the Company’s securities (a “Prohibited Transaction”).

 
B-6

--------------------------------------------------------------------------------

 
 
3.        Representations and Warranties of the Company
 
The Company represents and warrants to the Subscriber that:
 
3.1           Organization and Qualification.  The Company is a corporation duly
incorporated and existing in good standing under the laws of Delaware and has
the requisite corporate power to own its properties and assets and to carry on
its business as now being conducted.
 
3.2           Authorization. The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Agreement, (ii) the authorization of the performance of all obligations of
the Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Securities. This Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors' rights generally.
 
3.3           Issuance to Securities. The Shares and the Warrants have been duly
authorized by all necessary corporate action. The Shares, when paid for or
issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and nonassessable. Upon the due exercise of the Warrants
in accordance to the terms of the Warrants and payment of the exercise price,
the Warrant Shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, and the holders
thereof shall be entitled to all rights accorded to a holder of Common Stock.
 
 
4.           “Piggy-Back” Registration Rights.
 
If at any time the Company proposes to file a registration statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Company for its own account or for shareholders of the
Company for their account, other than a registration statement on Form S-4 or
Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall give written notice of such proposed filing to the Subscriber
as soon as practicable but in no event less than ten (10) business days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and offer to the Subscriber in such notice the
opportunity to register the sale of such number of Shares and the shares of
Common Stock underlying the Warrant as such Subscriber may request in writing
within five (5) business days following receipt of such notice (a  “Piggy-Back
Registration”). Subject to customary underwriter cutbacks applicable to all
holders of registration rights, the Company shall cause such Registrable
Securities to be included in such registration and shall use its commercially
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. “Registrable Securities” means (a) all of the
Shares, (b) all Warrant Shares, and (c) any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided, however, that Registrable
Securities shall not include any shares eligible to be sold without volume
limitation or manner-of-sale restrictions pursuant to Rule 144 and without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144, as determined by the counsel to the
Company pursuant to a written opinion letter to such effect.

 
B-7

--------------------------------------------------------------------------------

 
 
5.        Legends, etc.
 
5.1           Legend. Each certificate representing the Securities shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:


“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”


“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 
B-8

--------------------------------------------------------------------------------

 

5.2           Subscriber’s Compliance. Nothing in this Section 5 shall affect in
any way a Subscriber’s obligations and agreement to comply with all applicable
securities laws upon resale of the Securities.
 
5.3           Company’s Refusal to Register Transfer of Securities. The Company
shall refuse to register any transfer of the Securities not made in accordance
with (i) the provisions of Regulation S, (ii) pursuant to an effective
registration statement filed under the Securities Act, or (iii) pursuant to an
available exemption from the registration requirements of the Securities Act.
 
6.        Governing Law; Jurisdiction; Waiver of Jury Trial
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA.
 
7.        Assignment; Entire Agreement; Amendment
 
7.1           Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof.
 
7.2           Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them.
 
7.3           Amendment.  Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge, or termination is sought.
 
7.4           Binding Upon Successors. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
 
8.        Notices; Indemnity
 
8.1           Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telex (with correct answer back
received), telecopy, electronic mail (i.e., e-mail) or facsimile at the address
or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

 
B-9

--------------------------------------------------------------------------------

 



 
(a)
If to the Company:
   
19 West 44th Street, Suite 1108
   
New York, NY 10036 
   
Attention: Zhenyu Shang
   
Fax Number: (212)997-8585
         
with copies (which shall not constitute notice) to:
   
Ellenoff Grossman & Schole LLP
   
150 East 42nd Street
   
New York, New York 10017
   
Attn: Barry I. Grossman, Esq.
   
Tel. No.: (212) 370-1300
   
Fax No.:  (212) 370-7889
   
Email: bigrossman@egsllp.com
       
(b)
If to the Holder:
         
with copies (which shall not constitute notice) to:
 





Any party hereto may from time to time change its address for notices by giving
at least ten (10) business days written notice of such changed address to the
other party hereto.
 
 
8.2           Indemnification.  The Subscriber shall indemnify and hold the
Company and its officers, directors, employees, agents and affiliates harmless
from and against any loss, cost or damages (including reasonable attorney’s fees
and expenses) incurred as a result of the Subscriber’s breach of any
representation, warranty, covenant or agreement in this Agreement.
 
9.        Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  Such counterparts
may be delivered by facsimile or other electronic transmission, which shall not
impair the validity thereof.
 
10.        Survival; Severability
 
10.1           Survival. The representations, warranties, covenants and
agreements of the parties hereto shall survive the date hereof and the issuance
of the Securities.
 
10.2           Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 
B-10

--------------------------------------------------------------------------------

 
 
11.        Titles and Subtitles
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 


 
[Signature page follows]
 
 
 

 
B-11

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.
 



 
SUBSCRIBER
     
D.D  INVESTMENT  CO., LIMITED
             
By:/s/ Wu Ye                                 
 
 (Signature of Authorized Signatory)
         
Address:  _____________________
                         _____________________      
Telephone:    ___________________
     
Fax:                 ___________________







ACCEPTED BY:


SEN YU INTERNATIONAL HOLDINGS, INC.




By: /s/ Zhenyu Shang
       Name: Zhenyu Shang
       Title:


Date:    February 17, 2011
 
 
 
B-12

--------------------------------------------------------------------------------